NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JOSEPH CARROZZA,                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D13-5701
                                              )
TAMMY STOWERS,                                )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 12, 2014.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Robert W. McDonald, Jr., Judge.

Joseph Carrozza, pro se.

No appearance by Appellee.


CRENSHAW, Judge.

             Joseph Carrozza appeals the trial court's order summarily denying his

motion to dissolve a final judgment of injunction. We reverse and remand for further

proceedings because Carrozza is entitled to a hearing on his facially sufficient motion.

             According to the underlying order and motion, a final judgment of

injunction was entered against Carrozza in 2006 prohibiting him from having contact
with Tammy Stowers.1 The allegations against Carrozza included that he was "a violent

criminal with multiple prison sentences, and [made] threats to kill," as summarized by

the court. On October 7, 2013, Carrozza filed a motion to dissolve the injunction,

alleging a change in circumstances.

              In his motion, Carrozza stated that he participated in a number of relevant

prison programs, including instruction on anger management, parenting, behavioral

issues, and substance abuse. Carrozza explained that he is currently imprisoned on

unrelated charges, has not contacted Stowers since 2006, has no intention to contact

her in the future except regarding "matters relating to the health and welfare of the

parties' daughter," and stated that the injunction is preventing him from participating in

certain prison work programs. See Baker v. Pucket, 139 So. 3d 954, 955 (Fla. 4th DCA

2014) ("[W]e [previously] found that the appellant had sufficiently alleged a change in

circumstances by alleging 'the injunction has served its purpose; he had not attempted

to contact his ex-girlfriend for years; he has been incarcerated on unrelated charges;

and the injunction was impacting his ability to participate in certain prison work

programs.' " (quoting Colarusso v. Lupetin, 28 So. 3d 238, 239 (Fla. 4th DCA 2010))).

The trial court summarily denied Carrozza's motion on October 10, 2013, a mere three

days later, citing "the serious nature of the [underlying] allegations."2


              1
               The appendix provided by Carrozza is very limited. It only contains
Carrozza's motion to dissolve injunction, Carrozza's motion requesting leave to appear
telephonically, and the order denying the motion to dissolve injunction without a hearing.
The appendix is sufficient, however, to address Carrozza's argument, which implicates
basic due process requirements. See Fla. R. App. P. 9.130(e), 9.220(a).
              2
                  In its order the trial court also expressed the following concern:

              F.S. 741.30(6)(c) generally authorizes any party to move to
              amend/dissolve an injunction at any time without making


                                               -2-
              The trial court erred by denying Carrozza's motion without a hearing. See

McCormick v. Shannon, 32 So. 3d 787, 788 (Fla. 2d DCA 2010); Baker, 139 So. 3d at

955; Reed v. Reed, 816 So. 2d 1246, 1247 (Fla. 5th DCA 2002). As the court stated in

Reed, "[d]ue process requires that [the movant] be given [an] opportunity to be heard on

his request and that his motion should not be summarily disposed of within three days

after it is filed. We express no opinion on the merits of [the] motion." 816 So. 2d at

1247; see § 741.30(6)(c), (10), Fla. Stat. (2013); Betterman v. Kukelhan, 977 So. 2d
702, 703 (Fla. 4th DCA 2008). Accordingly, we reverse and remand for proceedings

consistent with this opinion.

              Reversed and remanded.

KHOUZAM and MORRIS, JJ., Concur.

              specific allegations (facts can vary). There is no language
              limiting how soon after a Final Judgment is entered, or how
              often, such a motion can be filed. . . .

              It is axiomatic that procedures regarding expending finite
              Court resources must have a reasonable basis. An
              interpretation that, for example, automatically allows a
              Respondent additional hearings to repeatedly object after an
              adverse ruling is untenable. This court is concerned as to
              the issue of legislative encroachment of the Court's [a]rticle
              V powers to regulate procedure if the Court cannot impose
              reasonable procedural requirements. . . . Multiple districts []
              have actually interpreted legislative language to require a
              reasonable and basic application of other premises of law.

        It is worth acknowledging the court's concern about the wording of section
741.30(6)(c) which provides: "Either party may move at any time to modify or dissolve
the injunction. No specific allegations are required." See State v. Raymond, 906 So. 2d
1045, 1048 (Fla. 2005) ("It is a well-established principle that a statute which purports to
create or modify a procedural rule of court is constitutionally infirm."); TGI Friday's, Inc.
v. Dvorak, 663 So. 2d 606, 611 (Fla. 1995). As further noted in the same order,
however, courts applying section 741.30(6)(c) have indicated that a motion to modify or
dissolve an injunction should allege some basis upon which relief may be granted, as
was done in this case. See Baker, 139 So. 3d at 955. Regardless, the issue of the
constitutional validity of section 741.30(6)(c) is not before this court.


                                            -3-